Title: To George Washington from Vice Admiral d’Estaing, 17 September 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir.
            Boston Road 17th September 1778.
          
          I was rewarded for the confidence which I owed your Excellency, and which you inspired, by the Answer which you were so kind as to make me the 11th inst. The approbation of a great man, of one who unites the Suffrages of all, who merits them, is the most flattering of personal rewards, and can alone in part console for that fatality of events, which snatched the fleet from the happiness of being so useful to America as we desired to be. These sentiments will be always mine. I regard the ties which unite our two nations as indissoluble. Admiration for what your Continent has dared to attempt and has already almost accomplished has inflamed the enthousiasm of Europe—Our inclination rendered the performance of our duty easy—A Monarch who cherishes liberty as well at home as abroad, read in our hearts, when he first declared himself publicly—your most zealous ally—we are attached to you forever, by all that binds men most, by esteem, by friendship and by interest. A difference in opinion upon points of the profession, upon maritime possibilities cannot be called by the name of misunderstanding—What General is there, even by land, who has not had to combat the preventions of political leaders? The workman in every trade is but too often constrained not to do all his employer wishes. If either of the two parties has supported his opinion by expressions, which it were to be desired, had not been made use of, I have exerted myself to manifest by actions still more powerful than words that the other could not, and ought not to be offended—Your letters, your just preponderance did still more—Deign to finish the work, by receiving and imparting to General Sullivan, the word, which I pledge to you in the name of every Frenchman, that the terms made use of which are certainly regretted by their authors, are on our part intirely forgotten. If notwithstanding what I have said and done, there should remain any doubt upon this head, there must result a sort of embarrassment always injurious between allies—our nation is sensible—but it is frank.
          
          
          
          
          Penetrated with the misfortune [that] happened to Mr The Chevr St Sauveur, who has perished here in a deplorable manner, and whose disaster will have been detailed to you; we are, if it be possible, still more touched with all the marks of sympathy, which the Council of Boston, and General Heath and Hancock, have been pleased to show us upon this sad occasion. This last Gentleman by his influence and behaviour, acquires incessantly new obligations upon our gratitude—It is very consoling to be able to choose a heart, such as yours to be the estimable depositary of our manner of thinking—Be so good sir to attest it—This will give it weight and our common enemies will learn that neither unforseen misfortunes nor their plots can ever change our respective sentiments.
          The movements which you have had the goodness to communicate seem to me to unite the two great points, which engage your attention—the security of a necessary communication and the means of protecting a city which owes to you its deliverance—I believe they will also procure us time to finish our repairs which are but too tedious, and to assemble a sufficiency of provisions to put us in a state to act. The same element which has treated us so ill, furnishes frequently at least sometimes, occasions from which advantage may be drawn—The wind, which blows, at this moment, would offer me one; if we had what we still want, and if it be true that the English fleet is moored at Block Island; I presume they would suffer and be separated. If they should be obliged to put into the Sound, and we could sally out in time and find them there, I should then think them inferior notwithstanding their number. But the present wind, if it acquire more force, will be premature, yet I imagine it may suffice to produce delays, which may put you in measure to elucidate, what your Excellency so properly calls, the rapidity of maritime movements—According to the observations which I have made, as a soldier, upon war by land, it is perhaps one of its greatest masterpieces, to foresee and precede the progress of fleets, so little subject to calculation; and it is very certain, as you remark, that a proper and timely knowlege of the views of the enemy, will depend on the intelligence you receive from New York and the promptitude, with which it is obtained. Boston, a French fleet, the troops of General Burgoygne, the appr[o]ach of their collective force towards the North—the hope of success because he whom they fear—because your Excellency is at a distance—are considerations very tempting to the enemy, above all at a moment, which politically speaking appears to be their last.
          It is impossible for the English government to persuade itself, that it can leave in America such a number of seamen, so many men and spend so much money; and at the same time sustain a war against 
            
            
            
            France and Spain. This basis of reasoning seems to me certain; the presumption that Admiral Byrons fleet was only sent to save Lord Howe and to assure a retreat hence, in concerting an attack upon our Western colonies appears to me founded in reason; but the more plausible it is the more it becomes indispensible to resist an effort, the success of which would change the face of affairs. The wisdom of your measures will prevent the attempt—I could almost desire it might take place, through a hope of approaching you and my extreme desire to make a personal acquaintance with a great man, whom I dare to cherish on account of his social virtues which all his letters depicture so well, and which attract, so to speak, all hearts to him, with the same facility, that he overturns the designs of the persecuters of his country—That of attacking Boston by sea is henceforth in the class of things the most difficult.
          The hull is covered with batteries, whose cross fire [is] well directed; and supported by the fort, batters not only the widest passage of Nantasket Road, but likewise the long spit of land which connects the hull with Alderton point—we are constructing on this point, (which it would be dangerous to possess feebly)—a simple Redout, to contain a detachment for the only purpose of giving warning—all the defensive means are united to rake with different kinds of Artillery, by enfilade, by oblique firing, and by a masked battery, the causeway of Communication upon which all depends—the best troops on board the Squadron, our french Grenadiers would advance to that point on a greater front than the most numerous assailants could present—This post is commanded by Mr de Bougainville—who having served in Canada, and having made the tour of the World—is the only one who shares with me in france, the double function of Land and Sea Officer —George Island is inclosed as a rampart would be, by large pieces of Artillery—which having no embrasures may be pointed any where—while those who serve the Artillery are protected by trenches of a new invention—This Island has likewise eight Morters served by excellent Bombardiers—who having the advantage of continual Instruction, have acquired that habit and experience which give certainty in throwing Shells.
          The interior batteries one of which on Pettit Island, and the other on Gallop Island, would rake the Ships in front and rear for a considerable space of time, while they were filing up the Channel, of one of the passes, under the whole fire of the hull and George Island—And the Ships at the very instant of doubling these, would have to receive the general discharge of the Squadron anchored in a circular line, and which could repeat their broadsides several times, before the Vessels coming in could bring theirs once to bear—if after having 
            
            
            
            overcome so many difficulties, they should gain the superiority—it would be equally fatal to both parties, and it is more than probable, that the Vessels of the Assailants and our own would burn together—the immense danger without hopes of any advantage attending it—would induce us to believe that the plan of a naval attack will not be adopted.
          It is not the same case, with the attempts that may be made on the land side—without mentioning Boston which is so well known to Your Excellency—it is certain that a large body of troops on the Alderton-point—which I am not strong enough to occupy with a sufficient force—would silence by a commanding fire, the batteries of the hull—would advance on the spit of land, and make themselves masters of the most essential part of the defence.
          If Pettit Island should be taken, our defence would be almost null—it would enfilade a part of our Ships—from distance to distance but the American Troops, the numerous & brave militia of Boston, kept at hand to defend or reattack Point Alderton, would prevent I hope—a misfortune which is not very likely.
          The kindness which Your Excellency condescends to have for all frenchmen, gives me a right to entreat you to promote the exchange already planned by Mr Gerard. The unhappy persons taken before the commencement of hostilities, cannot be lawfully regarded as prisoners—their lot is dreadful—the mode adopted for exchanging them by means of your Commissary, without introducing the Kings name or mine into the transaction—removes a great part of the political difficulties which before subsisted. I conjure you in the name of beneficence and humanity, which characterise you, to order that this may be executed without delay—and that the french Sailors who may be delivered by the English, as well as the prisoners made by the Squadron may be conducted in a sure and expeditious way—so as to prevent their being scattered on the road—this reinforcement will be necessary to me; the number of my sick is very considerable—the use of which the English Sailors may be to Admiral Byron—does not hinder me from desiring this exchange—& this last mentioned motive will probably make the English willing on their side—the information you are so kind as to give me, respecting the number of the enemys Ships—gives the most exact idea of their real strength. One put-back and two missing, make three less—this added to the sickly condition of their Crews, diminishes a little their superiority.
          No Superiority will balance the hope of Success, if it should ever be my happy lot to act in concert with you—this ambition animates and flatters me—honored with your friendship I shall acquire a value 
            
            
            
            which I had not before, and have a better opinion of myself—The greatest happiness in my eyes, would be to have an opportunity of entreating you in person, to accept the sincere assurances of attachment and respect, with which I have the honor of being Sir Your Excellencys.
        